Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to Applicant’s Request for Continued Examination filed on September 28, 2022.
Claim(s) 1, 11, and 18 was/were amended.
Claim(s) 1-20 is/are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.

Response to Arguments
Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In particular the applicant states “the prior art fails to describe or suggest identifying data that can be used to support an execution of a portion of a distributed application, based on a geographic location associated with the data, as recited in claim 1” [Remarks p.8, 2nd paragraph]; then proceeds to state what is disclosed in by the prior art and finally concludes that “for at least the reasons cited above, claim 1 is patentable over the cited references” [Remarks p.9, 2nd paragraph]. Merely stating what is disclosed in the prior art is not evidence of how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7-11, 13, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamboj (US 10,824,474) in view of Cruanes (US 10,860,381); and still further in view of VoBa (US 2016/0127384).
Regarding claim 1, Kamboj teaches a method comprising:
identifying, from amongst a plurality of disparate storage environments [Data storage service(s) 210 may implement different types of data stores for storing, accessing, and managing data on behalf of clients 270; c6 L20-55], a storage environment that contains data that can be utilized by a portion of a distributed application [an ETL program may be a distributed data processing application, as discussed above with regard to FIG. 1; wherein program execution service 230 may dynamically allocate resources for interdependent portions of the ETL program according to determined requirements; wherein program execution service 230 may determine the necessary network connections to obtain source data object(s) 340 form data storage service(s) 210 as well as the network connection to create or access target data object(s) 350; wherein program execution service 230 may determine that source data object(s) 340 are stored within a virtual private network c10 L20-40]; and
initiating execution of the portion of the distributed application in an execution environment that is communicatively coupled to the storage environment [the allocated computing resource(s) may be directed to perform the portions of the ETL program; c10 L65].
Kamboj, however, does not explicitly teach wherein the method further comprises: identifying data that can be used to support an execution of a portion of a distributed application, based on a geographic location associated with the data; and identifying the storage environment based on the identification.
Cruanes, when addressing issues related to execution of tasks on cloud systems, teaches identifying data that can be used to support an execution of a portion of a distributed application [Execution platform 114 is coupled to multiple data storage devices 124-1 to 124-n that are part of a cloud computing storage platform 104; wherein data storage devices 124-1 to 124-n may be part of a public cloud infrastructure or a private cloud infrastructure (c3 L55-60); wherein the execution platform 114 comprises a plurality of compute nodes (c4 L1-5)]; and identifying the storage environment based on the identification [ During typical operation, the network-based data warehouse system 102 processes multiple jobs (e.g., queries) determined by the compute service manager 112. These jobs are scheduled and managed by the compute service manager 112 to determine when and how to execute the job. For example, the compute service manager 112 may divide the job into multiple discrete tasks and may determine what data is needed to execute each of the multiple discrete tasks. The compute service manager 112 may assign each of the multiple discrete tasks to one or more nodes of the execution platform 114 to process the task. The compute service manager 112 may determine what data is needed to process a task and further determine which nodes within the execution platform 114 are best suited to process the task. (c5 L30-45)].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further identify the data that can be used (i.e. data needed) for the execution of a portion of a distributed application (i.e. task) as disclosed in Cruanes. The combination would have be obvious because a person of ordinary skill in the art would know to use a known technique (i.e. identifying needed data to performed the task) to improve similar devices in the same way (i.e. to utilize the computing resources to their full capacity; c1 L25-30 on Cruanes).
Finally, VoBa, in analogous art discloses a methods for accessing computer objects based on geolocation information of the object and the system accessing it [Figures 5-7 and accompanying disclosures]. More particularly VoBa teaches identifying data that can be used to support an execution of an operating system, based on a geographic location associated with the data [when a request to initiate deployment of, or otherwise grant access to the computer object (virtual hard disk 136', container 134, or executable binary file 132); if the computer object is identified as geo-tagged, such as with a geolocation indicator, operating system 130 communicates the unique object ID of the computer object to domain controller 180 for assessment, wherein using the communicated object ID, the domain controller 180 searches the domain name services directory 185 to identify the geographic object resource claims for the computer object; and once identified, domain controller 180 initiates a comparison between the geographic object resource claims bound to the object ID as recorded in domain name services directory 185 if at steps 512, 612, 712, the device geolocation claim is declared to fall within the boundary (i.e. region) representing the protected geographic object resource claim( s) assigned to the computer object, then the domain controller will declare the assessment to be a success where operating system 130 and its hypervisor 132' are authorized to proceed with the deployment of virtual machine 101', running a guest operating system 130', executable binary file 132, or operating container 134; ¶0054].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use geographic location information of the system (i.e. distributed application) and the data (i.e. objects associated with the application) as disclosed in VoBa. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of using geographic location information for identifying objects associated with a system or application to the known device of Kamboj/Crucanes ready for improvement to yield the predictable result of identifying those objects that associated with the geographic location of the system.
Regarding claim 2, Kamboj/Cruanes/VoBa teach the method of claim 1 wherein the plurality of disparate storage environments include storage offered by distinct cloud services providers [a data storage system in a cloud or network computing environment; c6 L20-25].
Regarding claim 4, Kamboj/Cruanes/VoBa teach the method of claim 1 further comprising identifying, from a pool of data that includes data that cannot be utilized by the portion of the distributed application, the data that can be utilized by the portion of a distributed application [ETL service 220 may implement access or control policies for data catalogs (e.g., to limit access to a data catalog to authorized users); c9 L5-30].
Regarding claim 5, Kamboj/Cruanes/VoBa teach the method of claim 4 wherein identifying, from a pool of data that includes data that cannot be utilized by the portion of the distributed application, the data that can be utilized by the portion of a distributed application further comprises searching metadata associated with data elements that are included in the pool of data [ETL Service 220 may implement create, manage and execute ETL jobs as well as a metadata store describing data objects stored in provider network 200, which may be called a data catalog; wherein ETL service 220 may maintain data catalogs that describe data objects; for instance, ETL service 220 may process and execute access requests directed to data catalog(s) (e.g., requests to combine, delete, or split tables of metadata in the catalog or edit the metadata determined for a data catalog; c8 L60-c9 L30].
Regarding claim 7, Kamboj/Cruanes/VoBa teach the method of claim 4 wherein some portion of the pool is not available for use by the portion of the distributed application without violating a predetermined policy [ETL service 220 may implement access or control policies for data catalogs; c8 L60-c9 L30].
Regarding claim 8, Kamboj/Cruanes/VoBa teach the method of claim 1 further comprising selecting, from a plurality of execution environments, an execution environment for executing the portion of the distributed application [program execution service 230 may dynamically allocate resources for interdependent portions of the ETL program according to determined requirements c10 L20-40].
Regarding claim 9, Kamboj/Cruanes/VoBa teach the method of claim 1 wherein selecting the execution environment for executing the portion of the distributed application further comprises selecting an execution environment at an optimized location based on characteristics of the storage environment [optimally allocate computing resources for the different portions, which may optimally use different combinations or types of computing resources to perform work for that portion of the distributed data processing program, in some embodiments; c3 L1-10].
Regarding claim 10, Kamboj/Cruanes/VoBa teach the method of claim 8 wherein the execution environment is selected based on one or more selection criteria [allocation that satisfies (or comes closest to satisfying) the requirements for the portion; c4 L20-25].
Regarding claims 11, 13, 14 and 16-17; these claim(s) limitations are significantly similar to those of claim(s) 1, 4, 5, 8 and 10; and, thus, are rejected on the same grounds.
Regarding claims 18-20; these claim(s) limitations are significantly similar to those of claim(s) 1, 2 and 4; and, thus, are rejected on the same grounds.
Claim 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamboj in view of Cruanes; further in view of VoBa; and further in view of Pham ("Roboconf: A hybrid cloud orchestrator to deploy complex applications." 2015 IEEE 8th International Conference on Cloud Computing).
Regarding claim 3, Kamboj/Cruanes/VoBa explicitly teach all the claim limitations except for the method of claim 1 wherein the plurality of disparate storage environments include storage offered by a cloud services provider and an on-premises storage system.
Pham, when addressing issues relating to cloud systems and distributed applications [abstract], teaches wherein the plurality of disparate storage environments include storage offered by a cloud services provider and an on-premises storage system [a hybrid cloud orchestrator is a software managing interactions and interconnections among on-premises and cloud-based business units; Section I. INTRODUCTION on p.365].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further extend the system of Kamboj by including an orchestration system as disclosed in Pham to enable the data stores to be located both on-premise and on remote cloud-based systems. The combination would have be obvious because a person of ordinary skill in the art would understand that using a hybrid system comprising of local (i.e. on-premises) storage and remote traditional cloud benefits from the speed of access for local data and the reliability of cloud storage.
Regarding claim 12; these claim(s) limitations are significantly similar to those of claim(s) 3; and, thus, are rejected on the same grounds.
Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamboj in view of Cruanes; further in view of VoBa;  and still further in view of Srinivasan (US 2020/0265062).
Regarding claim 6, Kamboj/Cruanes explicitly teach all the claim limitations except for the method of claim 4 wherein identifying, from a pool of data that includes data that cannot be utilized by the portion of the distributed application, the data that can be utilized by the portion of a distributed application further comprises utilizing information describing how data is partitioned to identify partitions that are candidates to contain data that can be utilized by at least the portion of the distributed application.
Srinivasan, when addressing issues of multi-user cloud storages, teaches wherein identifying, from a pool of data that includes data that cannot be utilized by the portion of the distributed application, the data that can be utilized by the portion of a distributed application further comprises utilizing information describing how data is partitioned to identify partitions that are candidates to contain data that can be utilized by at least the portion of the distributed application [multi-tenancy may be implemented by using a pluggable database (e.g., Oracle Database 12c from Oracle Corp.) where each tenant is allocated a separate partition; ¶0145].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further implement partitioning to control access to the data on the storage systems as disclosed in Srinivasan. The combination would have be obvious because a person of ordinary skill in the art would know to use the common technique of partitioning to control access to data on a multi-user (or multi-tenant) storage system with predictable results.
Regarding claim 15; these claim(s) limitations are significantly similar to those of claim(s) 6; and, thus, are rejected on the same grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132